Citation Nr: 0926985	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  00-11 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
of the left foot.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to August 
1998.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in September 2004 and November 2007 
for further development and adjudicative action.  The case 
has been returned to the Board for further appellate review.

The Veteran has raised claims for service connection for 
posttraumatic stress disorder, major depression, pes planus, 
irritable bowel syndrome, fatigue, fibromyalgia, and 
unemployability.  As it is unclear whether action has been 
taken on these claims, they are again REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the September 2004 and November 2007 remands, the Board 
requested that the AMC ensure that the notification and 
development action required by the VCAA and its implementing 
regulations, court decisions, and VA directives is completed, 
to include informing her of the evidence required to 
establish secondary service connection for the claimed 
disabilities.  Although the record shows that the Veteran was 
provided a VCAA letter after the remands, the letter does not 
provide notice regarding secondary service connection.

The AMC and the Veteran are advised that the Board is 
obligated by law to ensure that the AMC complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the September 2004 and November 2007 Board remands.

The Board additionally notes that a January 2008 letter from 
the Veteran indicates that the Veteran receives Social 
Security payments associated with her disabilities.  Such 
records, including adjudicatory documents and medical 
records, should be requested on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Additionally, the Board notes that the September 2008 VA 
examiner did not provide an adequate rationale for his 
conclusions.  The Board finds that an examination by a 
podiatrist is needed to determine whether the Veteran's 
service connected plantar fasciitis of the right foot has 
aggravated the left foot plantar fasciitis.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her 
representative a corrective letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain what, if any, information and 
medical and lay evidence not previously 
provided to VA is necessary to 
substantiate a claim for secondary service 
connection (i.e., the "What the Evidence 
Must Show" attachment should pertain to 
secondary service connection). 

2.  Request from the Social Security 
Administration all documents concerning 
the Veteran's claim for disability, to 
include adjudicatory documents as well as 
medical records and all materials used to 
adjudicate the Veteran's claim.

3.  Obtain and associate with the claims 
file any pertinent VA treatment records 
dating since August 2008. 

4.  Schedule the Veteran for a VA foot 
examination by a podiatrist to obtain an 
opinion as to whether the veteran's left 
foot plantar fasciitis is aggravated by her 
service-connected right foot plantar 
fasciitis.  The claims file must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  
Following examination of the Veteran and 
review of the medical evidence of record, 
the examiner should provide an opinion 
regarding whether the Veteran's left foot 
plantar fasciitis is aggravated 
(permanently worsened beyond normal 
progress) by the service-connected right 
foot plantar fasciitis.  If the examiner 
finds aggravation is shown, he/she should 
attempt to quantify the degree of 
aggravation.  The examiner should provide a 
rationale for his/her opinion. 

5.  Thereafter, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




